Title: From George Washington to David Bell, 8 April 1756
From: Washington, George
To: Bell, David



[Winchester, 8 April 1756]

To Captain David Bell. of the Virginia Regiment.
You are Hereby Ordered to proceed immediately to Conogochege;

and are there to take upon you the Command of the Troops now stationed there, for defence of the Stores, &c.—You are to endeavour with all possible expedition, to procure a sufficient number of Batteaus and Canoes (assisted by those which are already gone up with Captain Gist) to transport all the Stores up at one Trip. You are to endeavour to get every thing in readiness to embark as soon as possible after the return of Captain Gist; whom you are to join with your party, except a Subaltern and twenty men; and escort all the Stores safely up. You are to order down two or three Evidences to Assizes at Frederick-Town, on the fifth day of May next; to attend the trial of the person who it is said killed Mr Gordon. I would have Sergeant Hughes (if he can be spared from the Troop) sent as one. and you must give him Orders to apprehend all the Deserters which he may hear of in those parts before he returns.
I would recommend it to you, to guard against any Surprize from the Enemy; and endeavour as much as possible to prevent your men from desertion: and if any should desert; I desire that you may use all possible means to apprehend them. Given at Winchester, April 8th 1756.

Go:W.

